Case 1:18-cv-00681-RJL Document 165-7 Filed 03/13/20 Page 1 of 3




        Exhibit 6
        Case 1:18-cv-00681-RJL Document 165-7 Filed 03/13/20 Page 2 of 3



From:             Eden Ouainton
To:               Michael Gottlieb
Cc:               Joshua Riley: Meryl Governski
Subject:          Re: Ellen Ratner
Date:             Friday, February 21, 2020 4: 16: 13 PM



CAUTION : External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




The main thing is authenticating her video. Is that even possible in a Rule 31 deposition?

On Fri, Feb 21 , 2020 at 1:54 PM Gottlieb, Michael <MGottlieb@willkie.com> wrote:

  Eden,




  We do take a different view. Plaintiff's deposition of M s. Ratner is "complete" by t he terms of Rule
  31, and there is no provision in that rule for cross examination now. This was not a Ru le 30
  deposition, so you would not be ent it led to "an hour of cross" even if you had timely requested it.
  Instead, you were required to submit cross questions in writing as laid out under Rule 31(a)(5).
  Defendants did not do so, the deposition took place based on t he written questions submitted,
  and the deposition was t hen "complet ed" under th e terms of Rule 31(c){l). You did not object to
 the Ru le 31 notice (which we served on December 17 (attached), and included all of the questions
 t hat Ms. Ratner· was asked at t he deposit ion), when we exchanged emails about the deposition on
 January 14 before t he deposition took p lace, or w hen we provided notice that the deposition was
 complete on January 17. In sum, we t hink it's clear t hat Defendants wa ived their right to submit
 cross examination questions under Rule 31, and there is no provision for re-opening a "complete"
 deposition under Rule 31.




 Respectfu Ily,




 Mike




 Michael Gottlieb
 Willkie Farr & Gallagher LLP
 1875 K Street, N.W. I Washington, DC 20006-1238
 Direct: +1 202 303 1442 1Fax: +1 202 303 2442
 mgottlieb@willkie .com I~     I www.willkie com bio
     Case 1:18-cv-00681-RJL Document 165-7 Filed 03/13/20 Page 3 of 3



  From : Eden Quainton [mailto:equainton@gmail.com]
  Sent: Friday, February 21, 2020 1:16 PM
  To: Gottlieb, Michael <MGottlieb@willkie.com>
  Cc: Joshua Riley <jriley@bsfllp.com>; Meryl Governski <mgovernski@bsfl lp.com>
  Subject: Ellen Ratner




  Mike,



  J would like to do an hour of cross on E llen Ratner. I do not think that should count against
  Mr. Butowsky's five depositions. Mr. Butowsky did not waive any rights to cross. Do you
  take a different view?



  Please let me know.



  Eden




  Important Notice: This email message is intended to be received only by persons entitled to receive
  the confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP
  presumptively contain information that is confidential and legally privileged; email messages to non-
  clients are normally confidential and may also be legally privileged . Please do not read, copy, forward
  or store this message unless you are an intended recipient of it. If you have received this message in
  error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership organized in
  the United States under the laws of the State of Delaware, which laws limit the personal liability of
  partners.




Eden P. Quainton
Quainton Law, PLLC
1001 A venue of the Americas, 1 I th Floor
New York, NY 10018
Tel: 212.813.8389
Fax: 212.813 .8390
Cell : 202.360.6296
www.quaintonl aw.co111
